DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: the application, Preliminary Amendment, and Information Disclosure Statement (IDS) filed December 20, 2019 and the Preliminary Amendment filed December 22, 2020.  This application is in condition for allowance.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on December 20, 2019.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Allowable Subject Matter

Claims 1-15 and 17-20 are allowed.

The following is a statement of reasons for allowance: The prior art of record, including the cited U.S. Patent No. 10,535,709 B2 to Hugon et al., does not appear to teach the semiconductor display including the combination of a semiconductor pillars, first and second electrical contact strips, and the opaque casting body, the semiconductor pillars including an active layer between a first conductivity semiconductor core and a second conductivity semiconductor shell, each pillar including an energization shell applied onto the shell for energization, and the pillars or small groups of pillars driven independently of one another by means of the first and second contact strips, and each of the small groups comprises at most 25 of the semiconductor pillars, and at least 104 of the multiplicity of the semiconductor pillars being located in recesses of the casting body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826